 In the Matter of BOSTON HERALD-TRAVELER CORPORATIONandNEWSPAPER GUILD OF BOSTONCase No. 1-R-2884.Deeided August W,1946Ropes, Gray, Best, Coolidge cC Rugg, by Messrs. William F. Sulli-van, Jr.,andJohn W. Bryant,of Boston, Mass., for the Company.Grant cC Ango ff,byMessrs. Samuel F. AngoffandHarold B. Roit-man,of Boston, Mass., for the Petitioner.Issernian,'IssermandKapelsohn, by Mr. Morris Isserman,for theAmerican Newspaper Guild.Mr. John A. Nevros,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Newspaper Guild of Boston, hereincalled the Petitioner,' alleging that a question affecting commerce hadarisen concerning the representation of employees of Boston Herald-Traveler Corporation, Boston, Massachusetts, herein called the Com-pany, hearing in this case was held at Boston, Massachusetts, on April16, 1946, before Robert E. Greene, Trial Examiner.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Both parties and the American NewspaperGuild, CIO, parent of the Petitioner, filed briefs, the latter by specialpermission of the Board.The requests of the Company and Petitionerfor oral argument are denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF, FACT1.THE BUSINESSOF TIIE COMPANYThe Boston Herald-Traveler Corporation, a Massachusetts corpora-tion with its principal office and place of business in Boston, is engagedin the publication of three newspapers : the Boston Herald, publishedIThe name ofthe Petitionerappears as amendedat the hearing70 N. L R B, No. 47.651 652DECISIONSOF NATIONAL LABOR RELATIONS BOARDevery morning except Sunday, and having an average daily- circulationof approximately 140,000 copies; the Boston Traveler, published eachevening except Sunday, with an average daily circulation of approxi-mately, 250,000 copies; and the Boston Sunday Herald, published eachSunday, with a circulation of approximately 240,000 copies. ' Thecirculation of the three newspapers is nationwide.The Company usesnewsprint, mats and ink valued in excess of $500,000 annually, sub-stantial portions of which are received from sources outside the Com-monwealth of Massachusetts.The Company utilizes the AssociatedPress and the United.Press news services, the Dow Jones FinancialService, and several syndicated columns, comic strips and specialfeatures.The Company admits and we find that it is engaged in commercewithin the meaning of the National-Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanNewspaper Guild, which is in- turn affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn or about January 4, 1946, the Petitioner requested the Companyto recognize it as the exclusive bargaining representative of the subur-ban newsdealers 2 who distribute the newspapers published by theCompany.By letter dated January 11, 1946, the Company refusedto accord the Petitioner such, recognition on the ground that thesenewsdealers are not its employees but rather independent contractors.The area within about a 15-mile radius of Boston has been dividedby the Company into about 28 distribution areas each centering arounda suburban community. In each area is located an office which isoperated by a newsdealer and staff varying from 18 to 40 individualsconsisting of carriers, assistants and clerks.Each newsdealer hasthe exclusive right to home delivery of the Company's three news-papers in his district.With several isolated exceptions, the news-dealers do not handle anything other than the Company's newspapers.They comprise,a labor force composed almost entirely of mature menwho work continuously and regularly at the job of distributing anddelivering newspapers, most of them relying upon the income derivedtherefrom for the support of themselves and their families.The relationship between the suburban newsdealers and the Com-pany dates back to 1929.At that time, the Company abandoned thepractice of serving its suburban subscribers through an agency whichalso distributed the newspapers of its competitors, and inaugurated a2The newsdealers are also called branch managers and exclusive dealers. BOSTON HERALD-TRAVELER CORPORATION653system of its own. It was then that the Company first establishedseparate offices in each of a number of suburban communities of Bostonfor the exclusive distribution of its newspapers.It designated certainindividuals in its employ as branch managers of each of these offices.The branch managers were responsible for the distribution of the news-papers in their assigned territories through carriers or delivery boyswho did the actual delivering to the homes of the subscribers.Theywere paid on a salary or a salary plus bonus basis, and were placed bythe Company under the direct control and supervision of a number ofsupervisors who supervised the sales, promotion and distribution ofthe newspapers in the suburban communities.Both the supervisorsand the branch managers were included in the Company's circulationdepartment.In 1937 the Company advised the branch managers that henceforththey would operate as "independent dealers;" and required each ofthem to sign a so-called franchise agreement.Coincidental with thesigning of this franchise agreement the branch managers were severedfrom the Company's pay roll, and thereafter their earnings were deter-mined by the difference between the wholesale cost of the newspapersto them and the retail price to the subscribers, less their expenses.The franchise agreement, which bears the signature only of thenewsdealer, reserves to the Company rights which are tantamount tocomplete control over the operations of the newsdealers.It constitutesan undertaking by the newsdealer to pay for newspapers at a fixedwholesale rate and to cooperate with the Company in promotionalactivities.Although it can be terminated by either party on 30 days'notice, the Company may dispense with the services of the newsdealerupon 24 hours' notice in the event the newsdealer fails, in the opinionof the Company, to provide satisfactory home delivery service. Itcontains no provision for assignment or sale of the office or route.Testimony indicated that no such right exists in the newsdealers, andthere is absent any evidence that a newsdealer at any time purchasedor sold any of these branches or routes for any consideration to anyindividual.Indeed, it is clear` that the Company has installed andsummarily removed newsdealers,3 and that, while the newsdealers are8On this point,the record discloses,among others,the following incidents : (1) OnMarch 6. 1939, Lloyd F Pulster, assistant branch manager at the Wollaston branch, wastold by a representative of the Company that he "was to go out and take over the DedhamBranch on March 13."The office was already established,an active subscribers file wasturned over to Pulster,together with a system and material for maintenance of books andrecords.(2)The newsdealer at the Wellesley branch was summarily removed by theCompany in 1939, allegedly on the basis of two complaints from subscribers.(3)WilliamJ.Doyle, the newsdealer at the Waban branch,at the insistence of Benjamin L. Moltman,the Company's Assistant Circulation Manager, signed a waiver of his right to the agencyas of March 1, 1945, although he objected to doing soMoltman said he "had to have[the waiver] because they had another man that they hired and they wanted to put himin there "The action of the Company was prompted by the fact that an arrangementmade by the newsdealer to have an assistant run the branch part time for him while hewent to work in a war plant was not acceptable to the Company. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot subject to discharge within the literal meaning of the term,, theCompany can demand that a newsdealer dispose of his route andpossesses the power to enforce such a demand by refusing to supplyhim with newspapers.In their day to day activities, the newsdealers are subject to con-siderable supervision and control by the Company, through the super-visors who perform functions in the nature of sales promotion, checkthe manner in which distribution is handled and in which accountsare paid, check the activities of the carrier boys and make suggestionsto them, and recruit and refer boys to the newsdealers to hire ascarriers.The Company takes orders for' new subscriptions whichsometimes include the sale of one of its insurance policies, and expectsthe newsdealers to deliver the newspapers to, and collect the premiumsfrom, those subscribers within their districts.Furthermore, the Com-pany adjusts the wholesale price of the newspapers to the size andtype of the district or territory involved in order to defray expensesincurred by the newsdealer and to provide an adequate return to him.It credits the newsdealer, for, all returns of unsold newspapers, andappears to limit the delivery charges which the newsdealers can chargethe subscribers'It also provides the system for keeping books andrecords, furnishes certain supplies for use in connection with deliveringand collecting for its publications, supervises customer complaints,designates the branch office hours, notifies newsdealers when to stop-deliveries and, in some cases, has ordered reinstatement of deliveriesstopped by newsdealers, and has exerted pressure on newsdealers tosign leases for their branch ' offices.In addition, the Company hasapparently caused the newsdealers' telephones to be listed under itsname in the telephone directory, although they have been listed inthe classified section under the newsdealers' names and both listingshave been paid for by the newsdealers and not by the Company.Andthe Company has seen to it that its supervisors operate the news-dealers' offices in their absence due to illness or in the event they"resign."In fact, when a newsdealer leaves, the supervisor operatesthe branch office until such time as the Company is able to locate a newman to take over the territory.At the hearing the Company's assistant circulation manager testifiedthat the newsdealers are an integral part of the Company's circula-tion system.That the Company has so regarded them is furtheremphasized by the fact that during the war period the Company wrotedraft deferment requests in behalf of newsdealers; it has also mani-fested its close relationship to these newsdealers by giving financialassistance to several of them in order to aid them in difficult times'A dealer raised his delivery charges from 90 cents,without any interference from the Company,but when he subsequently further increasedthe charges to $1 per month, he was advised to return to the 95-cent rate BOSTON HERALD-TRAVELER CORPORATION655and to compensate them for additional expenses.5Moreover, theCompany has maintained, and at the time of the hearing was main-taining, astaffof employees known as checkers, whom it furnishesto newsdealers, at its own expense on a temporary basis when theircarriers fail to report for work, and also for longer periods when thenewsdealers are unable to employ a full staff due to manpowershortages.6We are satisfied from all the foregoing that the economic factssurrounding the relationship between the newsdealers and the Com-pany are more indicative of employee status than of independententerprise.The employee status of the newsdealers which prevailedbefore 1937 has remained, in essence, unchanged despite their signingof franchise agreements, the resulting change in their manner ofcompensation, and the Company's reference to them as "independentdealers."'Indeed the record discloses that the Company has, ineffect, perpetuated many elements of the original employer-employeerelationship.It has continued to reserve to itself control over theextent of the territories encompassed by its branch offices, over thepersonnel in charge of such branch offices by assigning and removingnewsdealers, and over the manner of the operation of these offices, byproviding the system for keeping books and records, by designatingthe hours for the branch offices, by furnishing supplies for use in con-nection with delivering and collecting for its publications, and by theclose supervision of its supervisors over the newsdealers.And it stillregulates to a certain extent the compensation ofthe newsdealers byadjustment of the wholesale rates of newspapers.Although it does appear that the newsdealers themselves employhelpers, pay their own operating expenses,-including office rental, heatand light, and that the Company does not have pay-roll lists of thenewsdealers,or pay Social Security Workmen's Compensation, orUnemployment Insurance taxes in their behalf, these considerationsare not of conclusive significance of and by themselves. In theHearstcase 8 the Supreme Court was confronted with an analogous situationto that presented herein. In that case the newsboys involved weremature men who worked continuously and regularly at the job ofselling newspapers and were dependent on' their earnings for their5 Several newsdealers testified that they had received various sums of money, amountingto approximately$30 in each case,as assistanceOne dealer,William J. Doyle,testifiedhe requested additional help, and Seaquist,a company supervisor, paid him $10 a weekfor each of two newsboys hired by Doyle for a period of 10 weeks8In its brief,the Company contends that due to war conditions and the severe man-power shortage"a certain amount of assistance has been given to the dealers by the Com-pany to help maintain circulation" but that these instances were mere war-time improvisa-tions.However, the record does not support its position inasmuch as many of the incidentsof assistance to the newsdealers appear to antedate the war.7SeeMatter of The Park Floral Company,19 N. L R B. 403.8 SeeN. L. R. B. vHearst Publications, Inc.,322 U. S 111This case came before theCourt as a result of the Board's decision inMatter of Stockholders Publishing Company,Inc.,281N. L.R. B. 1006, in which newsboys were found to be employees. 656'DECISIONSOF NATIONAL LABORRELATIONS BOARDlivelihoods.They sold their newspapers from established spots, andalthough they bought and sold these spots among themselves,a signi-ficant attribute of independent contractor status which is not presentherein, the publisher reserved the right to approve each spot holderand to remove him from his spot for reasons of discipline or efficiency.The newsboys, who themselves hired helpersto assistthem in theirsales, werenot carried on the publisher's pay rolls, nor did they enjoythe benefits of Social Security or unemployment insurance.Theirearningsconsisted of the difference between the prices at which theysold the newspapers to the public and the prices at which they pur-chased them, from the publishers, who controlled their supply ofnewspapers as well as the cost and selling price thereof.Their hoursof work and their efforts on the job were supervised and to some extentprescribed by the publishers or their agents, the district managers.Much of their sales equipment and advertisingmaterialwas furnishedby the publishers with the intention that it be used for the publisher'sbenefit.The Supreme Court in finding that the newsboys were em-ployees within the meaning of the Act referred to that intermediatearea in which characteristics of both employee status and independentcontractor relationship are present.With respect to relationshipswithin this area the Court said that when "the economic facts of therelation make it more nearly one of employment than of independentbusinessenterprise with respect to the ends sought to be accomplishedby [the Act], those characteristics may outweigh technicallegal classi-fication forpurposes unrelated to the statute's objectives and bringthe relation within its protections."Applying the, criteria of thatcase we aresatisfied, as demonstrated above, that the factors of employ-ment outweigh by far those of independent enterprise, and bring therelationshipbetween the Company and the newsdealers within theAct's protection.Accordingly, upon the basis of the foregoing factsand upon the entire record in the case, we are of the opinion that thenewsdealersinvolved in this proceeding are employees of the Companywithin the meaning of Section 2 (3) of the Act .99 SeeMatter of The Houston Press Company70 N L.R B. 660 Cf.our decision inMatter of Philadelphia Record Company,69 N L R. B. 1232,wherein we applied theprinciples enunciated by the Supreme Court in theHearstdecision and found that thehouse-to-house carriers were not-employeesThere,in contradistinction to the instantcase, the house-to-house carriers had virtually complete control of the disposition of theirroutes whether by sale, transfer or subdivision thereof,chose their own sales areas,receivedvirtually no instructions from the publishers regarding the details of their work, and,because of the freedom they exercised in the operations of their sales areas, their earningsdepended in large measure on their own energy and resourcefulness, rather than uponcontrols set by the publishersIn support of its contention that newsdealers are not employees,the Company citesMatterof Federal Ice & Cold Storage Company,18 N L. R. B.161, 165, and urges further that therelationship here is that of independent contractor under the Massachusetts law and fortaxingpurposes under the Federal law-We do not agree.The cited case is clearlydistinguishable on its facts.As to the other contention,a similar argument addressed tothe status-of the newsboys under State law and for taxing purposes-under Federal lawwas found to be meritless by the'Supreme Court in theHearstdecision, 322 U S. 111 at122-123. BOSTON HERALD-TRAVELER CORPORATION657We find thata question affecting commerce has arisen concerningthe representation of employeesof the Company, within themeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks to embrace the approximately 28 suburbannewsdealers within its existing unit consisting of employees in theeditorial, commercial, advertising, and building maintenance depart-ments. In the alternative, it seeks to represent these employees in aseparate unit.The Company opposes the Petitioner's primary unitcontention, but agrees that should the Board find the newsdealers tobe employees within the meaning of the Act, they properly constitutean appropriate separate unit.The 28 newsdealers work in separate establishments in suburbancommunities within about a 15-mile radius of Boston, away from theCompany's main office and plant.They do not report to the mainoffice and plant at any time.Theyhire and discharge their own per-sonnel and have from 18 to 40 employees working for them. Theymaintain hours of work which differ from those of the employees atthe main office and plant, and are compensated in a manner differentfrom that of the approximately 450 other employees of the Companypresently covered in the Petitioner's existing unit.The Petitioner argues, in support of its primary position, thatalthough the newsdealers have supervisory functions with respect tothe personnel at their respective branches, they may nevertheless beincluded within the existing unit because none of their subordinatesare in the claimed unit and because of the newsdealers' community ofinterest with the employees in that unit.We do not agree. InMatterof Hollywood, Citizen-News (Citizen-News Company, a corporation),67 N. L. R.- B. 363, we were confronted with a somewhat analogoussituation.The petitioner in that case contended primarily for a unitof all circulation department employees including, among others, dis-trictmanagers and circulation agents, and excluding, among others,newsboys; it requested alternatively, a separate unit of district man-agers and circulation agents.We there rejected the petitioner'sprimary position and established a separate unit of district managersand circulation agents in accordance with its alternative position,holding that "in view of the fact that [the circulation agents anddistrict managers] possess supervisory powers over the newsboys, theywould necessarily be placed in a unit separate fromother employees,if they are to be represented." Contrary to the Petitioner's contentionherein, our reference to "other employees" in the context quoted abovewas both to the subordinates of the circulation agents and district 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagersandto rank and file employees not in such relationship tothe agents and managers 10 Accordingly, applying the criteria of thecited case, we are satisfied that the newsdealer, in view of theirsupervisory, status, must be established in a separate unit from otherrank and file employees.Moreover, apart from this consideration, we are persuaded thatthese employees lack a sufficient community of interest with theemployees in the existing unit.We are mindful that, as the union con-,tends, the newsdealers, perform an essential part in the distributionof the Company's newspapers and previously have been treated by theCompany as forming part of the circulation department, that return-ing servicemen who were.formerly newsdealers are either reinstatedby the Company to their former newsdealer's agency or put on thenewspaper staff as a supervisor or a checker, that all outside circula-tion supervisors come from the ranks of newsdealers or agents, andthat newsdealers have contact with the checkers who are assigned bythe Company to assist them, and with the delivery men who deliverthe newspapers to them, all of whom are in the existing unit.How-ever, the over-all dissimilarity in the interests of the newsdealers tothose of the employees in the existing unit is amply demonstrated bythe differences in their hours of work, their working conditions, andtheir methods of compensation, and by the fact that the newsdealershave no contact with the great bulk of the Company's other employees.We find, therefore, in accordance with the Petitioner's alternativeposition, that the Company's suburban newsdealers constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the'purposes of collective bargainingwithBoston Herald-Traveler Cor-poration,Boston, Massachusetts,an election by secret ballot shall beconducted as early as possible, but not later than thirty(30) daysfrom the, date of this Direction,under the direction and supervisionof the Regional Director for the First Region,acting in this matteras agent for the National Labor Relatlions Board, and subject to Ar-ieThe Petitioner adverts,in this connection,to footnote 4 in theHollywood Citizen-Newsdecision,in whichdoes not reveal the department of whichthe newsboys are a part."However,we perceive no warrant for concluding therefrom thatthe Board's decision turned on,or was affected by,the lack of this specific information.The Petitionercites-fatter of Tribune Publishing Company,35 N. L. R B 690, andMatterof Brooklyn Daily Eagle,13 N L R. B. 974,in support of its primary position.To the extent thatthese cited decisions are inconsistent with ourHollywood Citizen-Newsdecision,as furtherclarifiedheiein,theyare herewith overruled BOSTON HERALD-TRAVELER CORPORATION659title 111, Sections 10 and 11, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, among the employees in theunit found appropriate in Section IV, above, who were employed onthe date of this Direction, including employees who did not work onthat date because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been reinstated prior to the date of the election, to determine,whether or not they desire to be represented by Newspaper Guild ofBoston for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.712344-47-vol. 70--43